DETAILED ACTION
Claims 1-20 (filed 02/10/2022) have been considered in this action.  Claims 1-2, 8-9 and 13 have been amended.  Claims 7 and 20 have been canceled.  Claims 3-6, 10-12 and 14-19 have been presented in the same format as previously presented. 

Response to Arguments
Applicant’s arguments, see page 18 section 2, filed 02/10/2022, with respect to objections to the specification and the title have been fully considered and are persuasive.  The objections of the specification and the title has been withdrawn. 

Applicant’s arguments, see page 18 section 2, filed 02/10/2022, with respect to objection to claims 1, 8, 9 and 13 have been fully considered and are persuasive.  The objection of claims 1, 8, 9 and 13 has been withdrawn. 

Applicant’s arguments, see page 18 section 3, filed 02/10/2022, with respect to rejection of claims 7 and 20 under 35 U.S.C. 112(d) have been fully rejection of claims 7 and 20 under 35 U.S.C. 112(d) has been withdrawn. 

Applicant's arguments, see page 18 section 3, filed 02/10/2022, with regards to rejection of claim 13 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Claim 13 contains the limitation “A transmission unit (53) for transmitting the modified upload data (MUD) and/or a part thereof to the other control device”.  This limitation is unclear because the previous limitation establishes “received modified upload data (MUD)” and “generated modified upload data (MUD)”, thus the invocation of “the modified upload data” cannot be determined as to whether it is referential to the generated modified upload data or the received modified upload data.  The examiner would further note that by using the abbreviation reference character (MUD) in the claims to refer to different modified upload data (i.e. generated modified upload data, received modified upload data) it is improper because it becomes unclear whether the generated modified upload data, received modified upload data, or modified upload data are the same or different by referring to these elements with the same reference character “MUD”.


Applicant alleges that Genma, Vijayaraghavan and Rajkumar fail to teach the newly amended feature relating to the past data for determining whether modified upload data should be transmitted to the other local control device, and “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5)”.  The examiner disagrees because Genma teaches that conditions for storing and applying rewards to learning information for sharing the learning information between devices is input by an operator (technician) of a central control device [0046] and [0055], which is past data from technicians inserted into a database and is indicative of past experience of sharing because it is indicative of good (positive reward) and bad (negative reward) machining that has already occurred.  Because the past data is claimed as “indicative of past experience of sharing the modified upload data” and which is “information from technicians inserted into a 


Based upon the findings of the examiner, it is believed that an interview would be beneficial to the applicant for moving prosecution forward, and it is suggested that the applicant establish an interview to help clarify the issues below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 8, 9 and 13 contain a form of the limitation:
in the central control device (5), determining (S51) whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device(4), wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5);


Claims 2-6, 10-12 and 14-19 are dependent upon claims 1, 8, 9 or 13 and thus inherit the rejection of claims 1, 8, 9 and 13 under 35 U.S.C. 112(b).

Claims 1-6 and 8-19 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-6, 10-12 and 14-19 are dependent upon claims 1, 8, 9 or 13 and thus inherit the rejection of claims 1, 8, 9 and 13 under 35 U.S.C. 112(b).

Claims 1-6 and 8-19 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claims 1, 8, 9 and 13 each contain reference to “the received modified upload data” in the respective limitation describing the generation of feedback data by the other local control device.  There is insufficient antecedent basis for this limitation in the claim.  There is no establishment for what “the received modified upload data” is because it is not clearly linked that a modified upload data is a received modified upload data.  Multiple references to modified upload data is made throughout the claims without distinguishing the different usages in a clear and concise way.  For the sake of compact prosecution, the examiner shall consider that any data that is transmitted by one device to another can be the received modified upload data. 
Claims 2-6, 10-12 and 14-19 are dependent upon one of claims 1, 8, 9 and 13, and thus inherit the rejection of claims 1, 8, 9 and 13 under 35 U.S.C. 112(b).

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 13 recites the limitation "the modified upload data" in the limitation that starts with “a transmission unit”.  There is insufficient antecedent basis for this limitation in the claim.  Both a generated modified upload data and a received modified upload data are previously referred to in the claim, such that it is unclear which are referred to by “the modified upload data”.  Further related to this issue is the fact that any reference to a form of “modified upload data” is succeeded by the reference characters (MUD) which further adds to the confusing nature of the claims because seemingly different and distinct elements (i.e. generated modified upload data, received modified upload data, modified upload data) are all using the same reference characters.  According to MPEP 608.01(m) “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.”.  However, in regards to the instant application, the presence of such 

Claim 13 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a processing unit (52) for processing the received upload data (UD) and/or the received modified upload data (MUD) using a central artificial intelligence algorithm for generating [[the]] modified upload data (MUD) based on the received upload data (UD) and/or for determining whether the received modified upload data (MUD) or the generated modified 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Genma (US 20170060104, hereinafter Genma) in view of Vijayaraghavan et al. (US 20130226317, hereinafter Vijayaraghavan) and Rajkumar et al. (US 20200311616, hereinafter Rajkumar).

In regards to Claim 1, Genma discloses “A method for operating an automation system (1, 100) comprising a local control device (2) and at least one field device (3) associated to the local control device (2), the method comprising the steps of: controlling (Si) an operation of the field device (3) by the local control device (2) based on control data (CD) generated by the local control device (2)” (Fig. 1-3 shows numerical controller (10), machine tool (1) [0049] The numerical controller 10 for controlling the machine tool 1 analyzes a “in the local control device (2), receiving (S2) monitoring data (MD) from the field device (3), the monitoring data (MD) describing the controlled operation of the field device (3)” ([0050] The numerical controller 10 includes a machining information acquisition unit 12 for acquiring data such as machining information from various parts of the machine tool 1) “in the local control device (2), modifying (S3) configuration data of the local control device (2) based on the monitoring data (MD), the configuration data being data based on the control data (CD) generated by the local control device (2)” ([0050] a machining condition change unit 13 for changing machining conditions by, for example, changing override values of spindle revolution number and feed rate, and a machine learning device 20 serving as an artificial intelligence for performing machine learning. It should be noted that the machine tool 1 and the numerical controller 10 include components of a general machine tool and a general numerical controller, and components except components particularly required for an explanation of machine learning operation in the present invention will not be described in detail; [0059] If the machining speed of a workpiece is improved by previous machining condition adjustment (machining condition adjustment at “in the local control device (2), generating (S4) upload data (UD) comprising information about the modification of the configuration data and/or about changes in the operation of the field device (3) resulting from the modification of the configuration data” ([0054] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0064] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result “...providing (S6) the modified upload data (MUD) and/or part thereof for use by an other local control device (4)” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30) “in the central control device (5), determining (S51) whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device(4)” ([0085] the machine learning device 20 in which learning has been completed can be attached to another numerical controller 40 with the learning function thereof enabled. In that case, the machine learning device 20 can further learn individual “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5);” ([0031] (4) based on the change of the state as a result of the action a.sub.t, the agent receives a reward r.sub.t+1, and [0032] (5) the agent advances learning based on the state s.sub.t, the action a.sub.t, the reward r.sub.t+1, and past learning results; [0046] improvement of “transmitting (S6') the modified upload data (MUD) and/or the part thereof to the other local control device (4) if the central control device (5) determines that the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4)” ([0064] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0078] It should be noted that learning results stored on another numerical controller 40 or “in the other local control device (4), generating (S11) feedback data indicating whether the received modified upload data (MUD) was useful for the other local control device (4) in improving the operation of the other field device (6) associated with the other local control device (4)” ([0055] The reward condition storage unit 23 stores conditions for giving rewards in machine learning which are set by an operator or the like. The rewards include positive rewards and negative rewards, and can be appropriately set. Input to the reward condition storage unit 23 may be from a personal computer, tablet terminal, or the like used in the centralized control system 30, but input through an MDI device (not shown) of the numerical controller 10 enables settings to be made more easily; [0056] The reward calculation unit 24 analyzes the machining-state data inputted from the state observation unit 21 or the state data storage unit 22 based on conditions set in the reward condition storage unit 23, and outputs a calculated reward to the machining condition adjustment learning unit 25; wherein rewards are given when the provided information was useful towards a machining operation; [0077] the learning result “transmitting (S12) the feedback data to the central control device (5); and incorporating (S13) the feedback data into the past data of the central control device (5)” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30).
Genma fails to teach “in the local control device (2) and/or in a central control device (5) communicatively connected to the local control device (2), deleting, encrypting and/or masking (S5) specified information from the upload data (UD) to generate modified upload data (MUD);”.
Vijayaraghavan teaches “in the local control device (2) and/or in a central control device (5) communicatively connected to the local control device (2), deleting, encrypting and/or masking (S5) specified information from the upload data (UD) to generate modified upload data (MUD)” ([0108]] iii. 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for uploading data from a machine controller utilized by a learning device of another machine controller as taught by Genma with ability to mask uploaded data to create modified upload data that has been masked as taught by 
In the alternative, Rajkumar also teaches “in the central control device (5), determining (S51) whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device(4)” ([0076] the sharing can be performed to robots in a particular domain. For example, robot 104C may be a hospital robot and robot 104D may be a hotel robot. In some implementations, sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain commonalities, e.g., the same hardware model, the same role or responsibility, the same type of location, the same owner, the same group or fleet identifier, and so on; [0117] robot 104D may learn to identify an object 124 in the house 102. After capturing sensor data describing the object 124 and learning a classification 132, the robot 104D can convert the characteristics to feature data 128 and provide the feature data 128 “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5)” ([0135] The robot 104D then selects whether to use the classification predicted by the machine learning model 214 or the classification determined using the cache 218. For example, the robot 104D compares the compares the confidence score 324 of 90% to the confidence score 310 of 50% produced by the machine learning model 214. The robot 104D choses classification corresponding to the higher of the confidence scores; [0187] In some implementations, the quality analysis module 704 filters the received embedding 825 to avoid insecure or malicious inputs in step 810. For example, the quality analysis module 704 may determine whether an embedding has been tampered with or assigned an incorrect classification. The user 106 may have entered the wrong classification label for an object, for example, may have taught a robot to provide an erroneous classification for an object. In some instances, a dataset may be falsified, in which the correct 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of sharing modified learning information among local controllers by masking identification information as taught by Genma and Vijayaraghavan with the user of an access control list that shares information between devices that share certain commonalities such as the same hardware, role, location, owner, or fleet identifier, and further based on user input quality assessment data or user input data indicating which data should be shared as taught by Rajkumar because 

In regards to Claim 2, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 1 above.  Genma further teaches “The method according to claim 1, further comprising receiving (S7) the modified upload data (MUD) and/or part thereof by the other local control device (4)” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30) “modifying (S8) configuration data of the other local control device (4) based on the received modified upload data (MUD) and/or part thereof, in the other local control device (4), generating (S9) control data (CD') for controlling an operation of an other field device (6) associated with the other local control device (4) based on the modified configuration data of the other local control device (4)” ([0039] Thus, learning is advanced by repeating the above-described (1) to (5). Even in the case where the agent is placed in a new environment after learning is finished in a certain environment, learning can be advanced by performing additional learning so that the agent may adapt to the environment. Accordingly, when machine learning is applied to machining condition adjustment in a numerical controller for controlling a machine tool for machining a workpiece as in the present invention, even in the case where machine learning is applied to the control of a new machine tool, machining condition adjustment learning can be performed in “and controlling (S 10) the operation of the other field device (6) by the other local control device (4) based on the control data (CD') generated in the other local control device (4)” ([0040] Moreover, in reinforcement learning, a system which is constructed by connecting a plurality of agents through a network or the like can be used. Information such as states s, actions a, and rewards r are shared among the agents and utilized in learning by the agents, and each agent performs distributed reinforcement learning in which learning is performed in consideration of environments of other agents. Thus, efficient learning can be performed. In the present invention, machining condition adjustment learning in a numerical controller for controlling a machine tool for machining a workpiece can be efficiently performed by performing distributed machine learning in a state where a plurality of agents (machine learning devices) which control a plurality of environments (numerical controllers) are connected through a network or the 

In regards to Claim 3, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 1 above.  Genma further teaches “The method according to claim 1, wherein the local control device (2) modifies the configuration data using a local artificial intelligence algorithm, in particular using a machine learning algorithm trained with the monitoring data (MD)” (Fig. 3 shows machine learning device within numerical controller; [0066] The machining condition adjustment learning unit 25 performs machine learning (reinforcement learning) based on machining-state data including input data and the like, a result of machining condition adjustment performed by the machining condition adjustment learning unit 25 itself, and a reward calculated by the reward calculation unit 24; [0070] [Step SA01] When machine learning is started, the state observation unit 21 acquires machining-state data on the machine tool 1).

In regards to Claim 4, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 3 above.  Genma further teaches “The method according to claim 3, wherein the upload data (UD) comprises information about the machine learning algorithm trained and/or used by the local control device (2)” ([0014] The numerical controller may be connected to at least one other numerical controller, and the numerical controller may exchange or share a result of machine learning with the other numerical controller; [0086] The machine learning device 20 of the numerical controller 10 may singly perform machine learning. However, in the case where each of a plurality of numerical controllers 10 further includes means for communicating with the outside, machining-state data stored on the respective state data storage units 22 and learning results stored on the respective learning result storage units 26 can be sent and received to be shared. Thus, machine learning can be more efficiently performed. For example, when learning is performed while machining conditions are varied within a predetermined range, machining-state data and learning data can be sent between the respective numerical controllers 10 during machining in which different adjustment amounts are varied within a predetermined range in a plurality of numerical controllers 10, thus advancing learning in parallel. Thus, learning can be efficiently performed).

In regards to Claim 5, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 1 above.  Genma further teaches “The method according to claim 1, wherein the specified information includes... and/or an indication about an operation environment of the field device (3) and/or local control device (2)” ([0028] (1) the agent observes a state s.sub.t of the environment at a certain point of time, [0029] (2) based on a result of the observation and past learning, the agent selects an action a.sub.t which the agent can take, and executes the action a.sub.t, [0030] (3) the state s.sub.t of the environment is changed to a next state s.sub.t+1 by the execution of the action a.sub.t, [0031] (4) based on the change of the state as a result of the action a.sub.t, the agent receives a reward r.sub.t+1, and [0032] (5) the agent advances learning based on the state s.sub.t, the action a.sub.t, the reward r.sub.t+1, and past learning results).  In addition, Vijayaraghavan teaches “wherein the specified information includes an identity of the field device (3) and/or local control device (2), an identification of the operation of the field device (3)” ([0187] The anonymisation of the said operation data of the machine(s) and/or process(es) is achieved by the removal of unique and idiosyncratic markers and other distinguishing features, if any, therein such as to substantially prevent determination, by an unrelated third party, of the specific identity of the said machine(s)/process(es), the nature of the operation, the identity of the user, the geometry, material and other characteristics of the 

In regards to Claim 6, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 1 above.  Rajkumar further teaches “The method according to claim 1, wherein the local control device (2) and the other local control device (4) are local control devices operated exclusively by different firms” ([0076] the sharing can be performed to robots in a particular domain. For example, robot 104C may be a hospital robot and robot 104D may be a hotel robot. In some implementations, sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain commonalities, e.g., the same hardware model, the same role or responsibility, the same type of location, the same owner, the same group or fleet identifier, and so on).

In regards to Claim 8, Genma discloses “A non-transitory computer readable storage medium comprising a program code for executing and/or controlling a method for operating an automation system (1, 100) comprising a local control device (2) and at least one field device (3) associated to the local control device (2), the method comprising the steps of: controlling (Si) an operation of the field device (3) by the local control device (2) based on control data (CD) generated by the local control device (2);” (Fig. 1-3 shows numerical controller (10), machine tool (1) [0049] The numerical controller 10 for controlling the machine tool 1 analyzes a program 11 read from memory (not shown), and controls the machine tool 1 based on control data obtained as a result of the analysis, thus machining a workpiece) “in the local control device (2), receiving (S2) monitoring data (MD) from the field device (3), the monitoring data (MD) describing the controlled operation of the field device (3)” ([0050] The numerical controller 10 includes a machining information acquisition unit 12 for acquiring data such as machining information from various parts of the machine tool 1) “in the local control device (2), modifying (S3) configuration data of the local control device (2) based on the monitoring data (MD), the configuration data being data based on the control data (CD) generated by the local control device (2)” ([0050] a machining condition change unit 13 for changing machining conditions by, for example, changing override values of spindle revolution number and feed rate, and a machine learning device 20 serving as an artificial intelligence for performing machine learning. It should be noted that the machine “in the local control device (2), generating (S4) upload data (UD) comprising information about the modification of the configuration data and/or about changes in the operation of the field device (3) resulting from the modification of the configuration data” ([0054] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0064] The machining-state data inputted may be data acquired during latest machining operation or data “...providing (S6) the modified upload data (MUD) and/or part thereof for use by an other local control device (4)” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30) “in the central control device (5), determining (S51) whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device(4)” ([0085] the machine learning device 20 in which learning has been completed can be attached to another numerical controller 40 with the learning function thereof enabled. In that case, the machine learning device 20 can further learn individual differences between machine tools, aging, and the like when the machine tool 1 is controlled by these numeral controllers, thereby enabling to adjust and search for better machining conditions for respective machine tools; [0086] in the case where each of a plurality of numerical controllers 10 further includes means for communicating with the outside, machining-state data stored on the respective state data storage units 22 and learning results stored on the respective learning result storage units 26 can be sent and received to be shared. Thus, machine learning can be more efficiently performed. For example, when learning is performed while machining conditions are varied within a predetermined range, machining-state data and learning data can be sent between the respective numerical controllers 10 during machining in which different adjustment amounts are varied within a predetermined range in a plurality of numerical controllers 10, thus advancing learning in parallel. Thus, learning can be efficiently performed. [0087] In the case where data are exchanged between a plurality of numerical “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5);” ([0031] (4) based on the change of the state as a result of the action a.sub.t, the agent receives a reward r.sub.t+1, and [0032] (5) the agent advances learning based on the state s.sub.t, the action a.sub.t, the reward r.sub.t+1, and past learning results; [0046] improvement of machining speed (positive reward), occurrence of chatter (negative reward), tool wear/breakage occurrence (negative reward), machined-surface quality (positive reward, negative reward), and the like are employed as rewards (reward r.sub.t described in “[1. Machine Learning]”) to be given to the machine learning device 20. It should be noted that which of these data are employed in determining rewards may be appropriately set by an operator; [0055] The rewards include positive rewards and negative rewards, and can be appropriately set. Input to the reward condition storage unit 23 may be from a personal computer, tablet terminal, or the like used in the centralized control system 30, but input through an MDI device (not shown) of the numerical controller 10 enables settings to be made more easily) “transmitting (S6') the modified upload data (MUD) and/or the part thereof to the other local control device (4) if the central control device (5) determines that the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4)” ([0064] The “in the other local control device (4), generating (S11) feedback data indicating whether the received modified upload data (MUD) was useful for the other local control device (4) in improving the operation of the other field device (6) associated with the other local control device (4)” ([0055] The reward condition storage unit 23 stores conditions for giving rewards in machine learning which are set by an operator or the like. The rewards include positive rewards and negative rewards, and can be appropriately set. Input to the reward condition storage unit 23 may be from a personal computer, tablet terminal, or the like used in the centralized control system 30, but input through an MDI device (not shown) of the numerical controller 10 enables settings to be made more easily; [0056] The reward calculation unit 24 “transmitting (S12) the feedback data to the central control device (5); and incorporating (S13) the feedback data into the past data of the central control device (5)” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30).
Genma fails to teach “in the local control device (2) and/or in a central control device (5) communicatively connected to the local control device (2), deleting, encrypting and/or masking (S5) specified information from the upload data (UD) to generate modified upload data (MUD).
Vijayaraghavan teaches “in the local control device (2) and/or in a central control device (5) communicatively connected to the local control device (2), deleting, encrypting and/or masking (S5) specified information from the upload data (UD) to generate modified upload data (MUD)” ([0108]] iii. evaluating/rating the current performance of the said machine(s)/process(es) relative to historical performance; [0109] iv. normalising said operational data for carrying out comparative analysis across different species of said machine(s)/process(es); [0110] v. generating control input(s) for performance upgrading of said machine(s)/process(es); and [0111] vi. anonymising said operation data of machine(s)/processes in order to mask the identity of the specific machine/process and the user; [0187] The anonymisation of the said operation data of the machine(s) and/or process(es) is achieved by the removal of unique and idiosyncratic markers and other distinguishing features, if any, therein such as to substantially prevent determination, by an unrelated third party, of the specific identity of the said machine(s)/process(es), the nature of the operation, the identity of the user, the geometry, material and other characteristics of the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for uploading data from a machine controller utilized by a learning device of another machine controller as taught by Genma with ability to mask uploaded data to create modified upload data that has been masked as taught by Vijayaraghavan because it would have the added benefit stated by Vijayaraghavan of being able to anonymize uploaded data so that the identity of the machine and user can be hidden, thus offering improved security by not providing personalized and sensitive data that a user may not want uploaded.  Furthermore, it would allow the sharing of learned information with other third parties as noted by Vijayaraghavan, thus offering improved learning because a wider selection of devices to learn from would be available, not only the machines owned by a single user/firm but from many other third parties because of the anonymization of data. In addition, both Genma and Vijayaraghavan can be considered in the same field because both deal with sharing learning data between devices to offer improved learning by increasing the size of a learning pool source.  By combining these elements it can be considered taking the known method of anonymizing 
In the alternative, Rajkumar also teaches “in the central control device (5), determining (S51) whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device(4)” ([0076] the sharing can be performed to robots in a particular domain. For example, robot 104C may be a hospital robot and robot 104D may be a hotel robot. In some implementations, sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain commonalities, e.g., the same “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5)” ([0135] The robot 104D then selects whether to use the classification predicted by the machine learning model 214 or the classification determined using the cache 218. For example, the robot 104D compares the compares the confidence score 324 of 90% to the confidence score 310 of 50% produced by the machine learning model 214. The robot 104D choses classification corresponding to the higher of the confidence scores; [0187] In some implementations, the quality analysis module 704 filters the received embedding 825 to avoid insecure or malicious inputs in 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of sharing modified learning information among local controllers by 

In regards to Claim 9, Genma teaches “An automation system (1, 100) comprising: a local control device (2); an other local control device (4); at least one field device (3) associated to the local control device (2); and a central control device (5) communicatively connected to the local control device (2) and to the other local control device (4)” (Fig. 1-3 shows numerical controller (local control device) other numerical controllers (other local control device) machine tool (field device) centralized control system (central control device)) “wherein the local control device (2) comprises: a control unit (21) for controlling an operation of the field device (3) based on control data (CD) generated by the local control device (2); a reception unit (22) for receiving monitoring data (MD) from the field device (3), the monitoring data (MD) describing the controlled operation of the field device (3)” ([0049] The numerical controller 10 for controlling the machine tool 1 analyzes a program 11 read from memory (not shown), and controls the machine tool 1 based on control data obtained as a result of the analysis, thus machining a workpiece; [0050] The numerical controller 10 includes a machining information acquisition unit 12 for acquiring “a modification unit (23) for modifying configuration data of the local control device (2) based on the monitoring data (MD), the configuration data being data based on the control data (CD) generated by the local control device (2)” ([0050] a machining condition change unit 13 for changing machining conditions by, for example, changing override values of spindle revolution number and feed rate, and a machine learning device 20 serving as an artificial intelligence for performing machine learning; [0052] The machine learning device 20 configured to perform machine learning includes a state observation unit 21, a state data storage unit 22, a reward condition storage unit 23, a reward calculation unit 24, a machining condition adjustment learning unit 25, a learning result storage unit 26, and a machining condition adjustment unit 27; paragraphs [0053-0076] describe how the machine learning algorithm operates) “and a generation unit (24) for generating upload data (UD) comprising information about the modification of the configuration data and/or about changes in the operation of the field device (3) resulting from the modification of the configuration data” ([0054] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized “wherein the automation system (1, 100) further comprises:...and a provision unit (26) for providing the modified upload data (MUD) and/or part thereof for use by the other local control device (4)” ([0054] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0078] It should be noted that learning results stored on another numerical controller 40 or “wherein the central control device (5) is configured to determine whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device (4)” ([0085] the machine learning device 20 in which learning has been completed can be attached to another numerical controller 40 with the learning function thereof enabled. In that case, the machine learning device 20 can further learn individual differences between machine tools, aging, and the like when the machine tool 1 is controlled by these numeral controllers, thereby enabling to adjust and search for better machining conditions for respective machine tools; [0086] in the case where each of a plurality of numerical controllers 10 further includes means for communicating with the outside, machining-state data stored on the respective state data storage units 22 and learning results stored on the respective learning result storage units 26 can “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5);” ([0031] (4) based on the change of the state as a result of the action a.sub.t, the agent receives a reward r.sub.t+1, and [0032] (5) the agent advances learning based on the state s.sub.t, the action a.sub.t, the reward r.sub.t+1, and past learning results; [0046] improvement of machining speed (positive reward), occurrence of chatter (negative reward), tool wear/breakage occurrence (negative reward), machined-surface quality (positive reward, negative reward), and the like are employed as rewards (reward r.sub.t described in “[1. Machine Learning]”) to be given to the machine learning device 20. It should be noted that which of these data are employed in determining rewards may be appropriately set by an operator; [0055] The rewards include positive rewards and negative  “the central control device (5) is configured to transmit the modified upload data (MUD) and/or the part thereof to the other local control device (4) if the central control device (5) determines that the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4)” ([0046] in the present embodiment, improvement of machining speed (positive reward), occurrence of chatter (negative reward), tool wear/breakage occurrence (negative reward), machined-surface quality (positive reward, negative reward), and the like are employed as rewards (reward r.sub.t described in “[1. Machine Learning]”) to be given to the machine learning device 20. It should be noted that which of these data are employed in determining rewards may be appropriately set by an operator. [0064] The machining-state data inputted may be data acquired during latest machining operation or data acquired during past machining operation. Moreover, machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0078] It should be noted that learning results stored on another “the other local control device (4) is configured to generate feedback data indicating whether the received modified upload data (MUD) was useful for the other local control device (4) in improving the operation of the other field device (6) associated with the other local control device (4)” ([0055] The reward condition storage unit 23 stores conditions for giving rewards in machine learning which are set by an operator or the like. The rewards include positive rewards and negative rewards, and can be appropriately set. Input to the reward condition storage unit 23 may be from a personal computer, tablet terminal, or the like used in the centralized control system 30, but input through an MDI device (not shown) of the numerical controller 10 enables settings to be made more easily; [0056] The reward calculation unit 24 analyzes the machining-state data inputted from the state observation unit 21 or the state data storage unit 22 based on conditions set in the reward condition “the other local control device (4) is configured to transmit the feedback data to the central control device (5); and the central control device (5) is configured to incorporate the feedback data into the past data of the central control device (5)” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30; [0087] In the case where data are exchanged between a plurality of numerical controllers 10 as described above, communication may be performed through a host computer such as the centralized control system 30,).
“wherein the automation system (1, 100) further comprises: a protection unit (25) for deleting, encrypting and/or masking specified information from the upload data (UD) to generate modified upload data (MUD)”.
Vijayaraghavan teaches “wherein the automation system (1, 100) further comprises: a protection unit (25) for deleting, encrypting and/or masking specified information from the upload data (UD) to generate modified upload data (MUD)” ([0108]] iii. evaluating/rating the current performance of the said machine(s)/process(es) relative to historical performance; [0109] iv. normalising said operational data for carrying out comparative analysis across different species of said machine(s)/process(es); [0110] v. generating control input(s) for performance upgrading of said machine(s)/process(es); and [0111] vi. anonymising said operation data of machine(s)/processes in order to mask the identity of the specific machine/process and the user; [0187] The anonymisation of the said operation data of the machine(s) and/or process(es) is achieved by the removal of unique and idiosyncratic markers and other distinguishing features, if any, therein such as to substantially prevent determination, by an unrelated third party, of the specific identity of the said machine(s)/process(es), the nature of the operation, the identity of the user, the geometry, material and other 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system for uploading data from a machine controller utilized by a learning device of another machine controller as taught by Genma with ability to mask uploaded data to create modified upload data that has been masked as taught by Vijayaraghavan because it would have the added benefit stated by Vijayaraghavan of being able to anonymize uploaded data so that the identity of the machine and user can be hidden, thus offering improved security by not providing personalized and sensitive data that a user may not want uploaded.  Furthermore, it would allow the sharing of learned information with other third parties as noted by Vijayaraghavan, thus offering improved learning because a wider selection of devices to learn from would be available, not only the machines owned by a single user/firm but from many other third parties because of the anonymization of data. In addition, both Genma and Vijayaraghavan can be considered in the same field because both deal with sharing learning data between devices to offer improved learning by increasing the size of a learning pool source.  By combining these elements it can be considered taking the known method of anonymizing 
In the alternative, Rajkumar also teaches “wherein the central control device (5) is configured to determine whether the modified upload data (MUD) and/or a part thereof should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (MUD) of a certain category should be transmitted to the other local control device (4)” ([0076] the sharing can be performed to robots in a particular domain. For example, robot 104C may be a hospital robot and robot 104D may be a hotel robot. In some implementations, sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5)” ([0135] The robot 104D then selects whether to use the classification predicted by the machine learning model 214 or the classification determined using the cache 218. For example, the robot 104D compares the compares the confidence score 324 of 90% to the confidence score 310 of 50% produced by the machine learning model 214. The robot 104D choses classification corresponding to the higher of the confidence scores; [0187] In some implementations, the quality analysis module 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 

In regards to Claim 10, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 9 above.  Genma further teaches “The automation system according to claim 9 wherein the other local control device (4) comprises: receiving (S7) the modified upload data (MUD) and/or part thereof” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30) “modifying (S8) configuration data of the other local control device (4) based on the received modified upload data (MUD) and/or part thereof; generating (S9) control data (CD') for controlling an operation of an other field device (6) associated with the other local control device (4) based on the modified configuration data of the other local control device (4);” ([0039] Thus, learning is advanced by repeating the above-described (1) to (5). Even in the case where the agent is placed in a new environment after learning is finished in a certain “and controlling (S10) the operation of the other field device (6) based on the control data (CD') generated in the other local control device (4)” ([0040] Moreover, in reinforcement learning, a system which is constructed by connecting a plurality of agents through a network or the like can be used. Information such as states s, actions a, and rewards r are shared among the agents and utilized in learning by the agents, and each agent performs distributed reinforcement learning in which learning is performed in consideration of environments of other agents. Thus, 

In regards to Claim 11, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 9 above.  Genma further teaches “The automation system according to claim 9, comprising a further local control device (7, 9) for receiving the modified upload data (MUD) and/or part thereof” (Fig. 3 shows multiple other numerical controllers; [0054] machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted. [0084] Moreover, the machine learning device 20 in which learning has been completed (or the machine learning device 20 in which the learning result storage unit 26 stores completed learning data copied from other machine learning device 20) may be attached to the other numerical controller 40 such 

In regards to Claim 12, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 9 above.  Vijayaraghavan further teaches “The automation system according to claim 9, wherein the central control device (5) comprises the protection unit (25), the provision unit (26) and/or a determination unit (27) for determining whether the modified upload data (MUD) should be transmitted to the other local control device (4) based on the similarity data and/or based on the past data” ([0032] A further object of this invention is to effect such monitoring and corrective technical upgrades, enhancements and optimization in real-time, whereby the actual process analysis happens in a remote central server;  [0108]] iii. evaluating/rating the current performance of the said machine(s)/process(es) relative to historical performance; [0109] iv. normalising said operational data for carrying out comparative analysis across different species of said machine(s)/process(es); [0110] v. generating control input(s) for performance upgrading of said machine(s)/process(es); and [0111] vi. anonymising said operation data of machine(s)/processes in order to mask the identity of the “the provision unit (26) and/or a determination unit (27) for determining whether the modified upload data (MUD) should be transmitted to the other local control device (4) based on the similarity data and/or based on the past data” ([0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30).

Claim 13, Genma teaches “A central control device (5, 50) for an automation system (1, 100), the central control device (5,50) being communicatively connected to a local control device (2) and to an other local control device (4), the central control device (5, 50) comprising: an upload data reception unit (51) for receiving upload data (UD) and/or modified upload data (MUD) from the local control device (2)” (Fig. 3 shows centralized control system as part of overall system with numerical controller 10 and other numerical controllers 40; [0087] In the case where data are exchanged between a plurality of numerical controllers 10 as described above, communication may be performed through a host computer such as the centralized control system 30; [0054] machining-state data stored on other numerical controller 40 or a centralized control system 30 can also be inputted to be stored and outputted; [0078] It should be noted that learning results stored on another numerical controller 40 or the centralized control system 30 can also be inputted to and stored on the learning result storage unit 26, and learning results stored on the learning result storage unit 26 can also be outputted to the other numerical controller 40 or the centralized control system 30) “the processing unit (52) is configured to determine whether the modified upload data (MUD) should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (UD) of a certain category should be transmitted to the other local control device (4)” ([0085] the machine learning device 20 in which learning has been completed can be attached to another numerical controller 40 with the learning function thereof enabled. In that case, the machine learning device 20 can further learn individual differences between machine tools, aging, and the like when the machine tool 1 is controlled by these numeral controllers, thereby enabling to adjust and search for better machining conditions for respective machine tools; [0086] in the case where each of a plurality of numerical controllers 10 further includes means for communicating with the outside, machining-state data stored on the respective state data storage units 22 and learning results stored on the respective learning result storage units 26 can be sent and received to be shared. Thus, machine learning can be more efficiently performed. For example, when learning is performed while machining conditions are varied within a predetermined range, machining-state data and learning data can be sent between the respective numerical controllers 10 during machining in which different adjustment amounts are varied within a predetermined range in a plurality of numerical controllers 10, thus advancing learning in parallel. Thus, “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5);” ([0031] (4) based on the change of the state as a result of the action a.sub.t, the agent receives a reward r.sub.t+1, and [0032] (5) the agent advances learning based on the state s.sub.t, the action a.sub.t, the reward r.sub.t+1, and past learning results; [0046] improvement of machining speed (positive reward), occurrence of chatter (negative reward), tool wear/breakage occurrence (negative reward), machined-surface quality (positive reward, negative reward), and the like are employed as rewards (reward r.sub.t described in “[1. Machine Learning]”) to be given to the machine learning device 20. It should be noted that which of these data are employed in determining rewards may be appropriately set by an operator; [0055] The rewards include positive rewards and negative rewards, and can be appropriately set. Input to the reward condition storage unit 23 may be from a personal computer, tablet terminal, or the like used in the centralized control system 30, but input through an MDI device (not shown) of the numerical controller 10 enables settings to be made more easily).
Genma fails to teach “a processing unit (52) for processing the received upload data (UD) and/or the received modified upload data (MUD) using a central artificial intelligence algorithm for generating the modified upload data (MUD) based on the received upload data (UD) and/or for determining whether the received modified upload data (MUD) or the generated modified upload data and/or a part thereof should be transmitted to the other local control device (4); and a transmission unit (53) for transmitting the modified upload data (MUD) and/or a part thereof to the other control device (4), wherein the processing unit (52) is configured to generate the modified upload data (MUD) by deleting, encrypting and/or masking specified information from the received upload data (UD), the processing unit (52) is configured to determine whether the modified upload data (MUD) should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (UD) of a certain category should be transmitted to the other local control device (4) wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5); the processing unit (52) is configured to receive feedback data generated by the other local control device (4) indicating whether the received modified upload data (MUD) was useful for the other local control device (4) in improving the operation of the other field device (6) associated with the other local control device (4); and the processing unit (52) is configured to incorporate the feedback data into the past data of the central control device (5, 50)”.
Rajkumar teaches “a processing unit (52) for processing the received upload data (UD) and/or the received modified upload data (MUD) using a central artificial intelligence algorithm for generating the modified upload data (MUD) based on the received upload data (UD) and/or for determining whether the received modified upload data (MUD) or the generated modified upload data and/or a part thereof should be transmitted to the other local control device (4);” ([0076] sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain commonalities, e.g., the same hardware model, the same role or responsibility, the same type of location, the same owner, the same group or fleet identifier, and so on; [0005] the server can periodically update a machine learning model used by the robots, at an interval significantly longer than the interval for “and a transmission unit (53) for transmitting the modified upload data (MUD) and/or a part thereof to the other control device (4)...the processing unit (52) is configured to determine whether the modified upload data (MUD) should be transmitted to the other local control device (4) based on similarity data indicating similarities between the local control device (2) and the other local control device (4) and based on past data indicating whether modified upload data (UD) of a certain category should be transmitted to the other local control device (4)” ([0076] the sharing can be performed to robots in a particular domain. For example, robot 104C may be a hospital robot and robot 104D may be a hotel robot. In some implementations, sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain commonalities, e.g., the same hardware model, the same role or responsibility, the same type of location, the same owner, the same group or fleet “wherein the past data is data indicative of past experience of sharing the modified upload data (MUD) with-the other local control device (4), the past data comprises feedback information received from the other local control device (4) upon receiving previous modified upload data (MUD) and/or information from technicians inserted into a database of the central control device (5)” ([0135] The robot 104D then selects whether to use the classification predicted by the machine learning model 214 or the classification determined using the cache 218. For example, the robot 104D compares the compares the confidence score 324 of 90% to the confidence score 310 of 50% produced by the machine learning model 214. The robot 104D choses classification corresponding to the higher of the confidence scores; [0187] In some implementations, the quality analysis module 704 filters the received embedding 825 to avoid insecure or malicious inputs in step 810. For example, the quality analysis module 704 may determine whether “the processing unit (52) is configured to receive feedback data generated by the other local control device (4) indicating whether the received modified upload data (MUD) was useful for the other local control device (4) in improving the operation of the other field device (6) associated with the other local control device (4)” ([0037] In some “and the processing unit (52) is configured to incorporate the feedback data into the past data of the central control device (5, 50)” ([0141] The local cache 406A for the robot 104A initially includes a dataset 406A, which was generated by the robot 104A based on sensor data that the robot 104A captured. The dataset 406A can include at least an embedding and a corresponding classification label. The robot 104A may also transmit sensor data and metadata corresponding to the embedding in the data set 406A. The robot 104A transmits the dataset 406A to the server system 112 over the network 110. The robot 104A may designate that the dataset 406A should be shared with other robots. Similarly, the robot 104A may indicate that the dataset 406A is new, or that it represents a classification example that addresses an inadequacy or error of the machine learning model 402; [0145] The server system 112 may also store the datasets 406A and 406B in the database 114. The server system 112 collects the data sets from robots over a period of time, and further trains a copy of the machine learning model 402 to be able to recognize the objects indicated in the datasets 406A and 406B).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the central control device of Genma with the features of the central control server of 
The combination of Genma and Rajkumar fail to teach “wherein the processing unit (52) is configured to generate the modified upload data (MUD) by deleting, encrypting and/or masking specified information from the received upload data (UD)”.
Vijayaraghavan teaches “wherein the processing unit (52) is configured to generate the modified upload data (MUD) by deleting, encrypting and/or masking specified information from the received upload data (UD)” ([[0108]] iii. evaluating/rating the current performance of the said machine(s)/process(es) relative to historical performance; [0109] iv. normalising said operational data for carrying out comparative analysis across different species of said machine(s)/process(es); [0110] v. generating control input(s) for performance upgrading of said machine(s)/process(es); and [0111] vi. anonymising said operation data of machine(s)/processes in order to mask the identity of the specific machine/process and the user; [0187] The anonymisation of the said operation data of the machine(s) and/or process(es) is achieved by the removal of unique and idiosyncratic markers and other distinguishing features, if any, therein such as to substantially prevent determination, by an unrelated third party, of the specific identity of the said machine(s)/process(es), the nature of the operation, the identity of the user, the geometry, material and other characteristics of the part/product being made and the nature and identity of the consumables and accessorised being used).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the centralized server for storing and learning machine learning information from a plurality of machines as taught by Genma and Rajkumar with ability to mask 

In regards to Claim 14, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 2 above.  Genma further teaches “The method according to claim 2, wherein the local control device (2) modifies the configuration data using a local artificial intelligence algorithm, in particular using a machine learning algorithm trained with the monitoring data (MD)” (Fig. 3 shows that machine learning algorithm is a part numerical controller, and thus local; [0009] The numerical controller includes a machine learning device that performs machine learning of a parameter of a machining condition to be adjusted in the machining and an adjustment amount of the parameter to be adjusted).

In regards to Claim 15, Genma, Vijayaraghavan and Rajkumar teach the method of sharing learning information as incorporated by claim 14 above.  Genma further teaches “The method according to claim 14, wherein the upload data (UD) comprises information about the machine learning algorithm trained and/or used by the local control device (2)” ([0084] Moreover, the machine 

In regards to Claim 16, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 9 above.  Genma further teaches “The automation system according to claim 9, wherein the local control device (2) modifies the configuration data using a local artificial intelligence algorithm, in particular using a machine learning algorithm trained with the monitoring data (MD)” (Fig. 3 shows that machine learning algorithm is a part numerical controller, and thus local; [0009] The numerical controller includes a machine learning device that performs machine learning of a parameter of a machining condition to be adjusted in the machining and an adjustment amount of the parameter to be adjusted).

Claim 17, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 16 above.  Genma further teaches “The automation system according to claim 16, wherein the upload data (UD) comprises information about the machine learning algorithm trained and/or used by the local control device (2)” ([0084] Moreover, the machine learning device 20 in which learning has been completed (or the machine learning device 20 in which the learning result storage unit 26 stores completed learning data copied from other machine learning device 20) may be attached to the other numerical controller 40 such that the numerical controller 10 or 40 repeatedly operate the machine tool 1 using the learning data obtained when the learning is completed).

In regards to Claim 18, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 9 above.  Genma further teaches “The automation system according to claim 9, wherein the specified information includes an identity of the field device (3) and/or local control device (2), an identification of the operation of the field device (3) and/or an indication about an operation environment of the field device (3) and/or local control device (2)” ([0028] (1) the agent observes a state “wherein the specified information includes an identity of the field device (3) and/or local control device (2), an identification of the operation of the field device (3)” ([0187] The anonymisation of the said operation data of the machine(s) and/or process(es) is achieved by the removal of unique and idiosyncratic markers and other distinguishing features, if any, therein such as to substantially prevent determination, by an unrelated third party, of the specific identity of the said machine(s)/process(es), the nature of the operation, the identity of the user, the geometry, material and other characteristics of the part/product being made and the nature and identity of the consumables and accessorised being used).

Claim 19, Genma, Vijayaraghavan and Rajkumar teach the automation system for sharing learning information as incorporated by claim 9 above.  Rajkumar further teaches “The automation system according to claim 9, wherein the local control device (2) and the other local control device (4) are local control devices operated exclusively by different firms” ([0076] the sharing can be performed to robots in a particular domain. For example, robot 104C may be a hospital robot and robot 104D may be a hotel robot. In some implementations, sharing can be performed among specific groups of robots via access controlled lists managed by the server system 112. In other words, the server system 112 may selectively share learned information only among robots that have certain commonalities, e.g., the same hardware model, the same role or responsibility, the same type of location, the same owner, the same group or fleet identifier, and so on).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116